Citation Nr: 9934424	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Graves' disease.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from September 1940 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California, Regional Office 
(RO), that determined that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for Graves' disease, and also granted service 
connection for PTSD evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hyperthyroidism or Graves' disease in January 1953 which was 
not appealed.  

2.  Evidence received since the January 1953 rating decision 
includes clinical data revealing continued Graves' disease 
and unrelated medical problems; this evidence is cumulative 
and redundant of previously considered evidence, and does not 
bear directly and substantially upon the issue at hand, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The PTSD is productive of no more than definite social 
and industrial adaptability or no more than disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
related symptoms.  



CONCLUSIONS OF LAW

1.  Evidence received since the January 1953 rating decision 
wherein the RO denied entitlement to service connection for 
hyperthyroidism or Graves' disease, is not new and material 
and the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1999).  

2.  The criteria for a 30 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9411 (1999)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Service Connection for Graves' disease


A rating decision in November 1953 denied the veteran's claim 
of service connection for hyperthyroidism.  

The evidence available at the time of the January 1953 rating 
decision included the veteran's service records.  Service 
records show that during World War II the veteran was 
separated from his unit when Bataan fell in the Philippine 
Islands, and he was involved in guerilla warfare from 1942 to 
1945.  Service medical records are negative for any 
complaints or findings referable to Graves' disease or 
hyperthyroidism.  The service discharge physical examination 
report specifically indicates that an evaluation of the 
endocrine system was normal.  

VA hospital records show that in October 1952 the veteran was 
admitted with a 4-month history of nervousness, shaking, neck 
swelling, sweating, frontal headaches, and generalized 
irritability.  A family physician had noted that the 
veteran's eyes were bulging and had informed the veteran that 
he had a toxic goiter.  The veteran reported a history of a 
mild tremor and nervousness since 1944, and increased 
appetite since 1945.  The physical examination revealed that 
the veteran was somewhat thin.  An egg-sized mass was 
reported in the lower neck on both sides of the trachea.  It 
was reported that laboratory findings were compatible with 
hyperthyroidism.  The diagnosis was hyperthyroidism with 
diffuse toxic goiter.  

The January 1953 rating decision denied service connection 
for hyperthyroidism, finding that it was first shown during 
current hospitalization, and was neither incurred in nor 
aggravated by military service.  The veteran was notified of 
the determination in January 1953 and a timely notice of 
disagreement was not filed.  The January 1953 rating decision 
is the last final disallowance of the claim.  

Since the January 1953 rating decision additional evidence 
has been received.  

Private VA clinical and hospital records dated from February 
1953 to March 1959 report treatment for hyperthyroidism.  VA 
clinical records in March 1959 revealed that the veteran's 
hyperthyroidism was treated and cured.  

VA clinical records dated from August 1982 through January 
1993 report that the veteran received treatment for unrelated 
medical disorders and for evaluation of status postoperative 
radiotherapy for hyperthyroidism.  Among the records is a 
January 1993 VA medical examination for hyperthyroidism and 
thyroid adenoma, wherein it was revealed that the veteran had 
history of treatment for hyperthyroidism since 1952, 
including thyroid irradiation treatment.  It was indicated 
that the disease was in remission.  The diagnosis was status 
post Graves' disease treated with irradiation Iodine 131; 
totally euthyroid clinically at this time.  VA clinical 
records through October 1998 primarily reveal treatment for 
unrelated medical disorders and evaluation of Graves' 
disease.  



Analysis

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.  In this regard, 
concerning petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, 206 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209, 
218-19 (1999).  

First, the Board must determine whether the appellant has 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened. Second, if new and material evidence has been 
presented, then immediately upon reopening the claim, the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters and Elkins, both supra; see also 
Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999). In the case of endocrinopathies, 
service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137.  

A claim may still be well grounded pursuant to the chronicity 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

It has been stated that, in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

A claim may still be well grounded pursuant to the chronicity 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

As indicated previously, the January 1953 rating decision is 
the last final disallowance of the claim of service 
connection for Graves' disease or hyperthyroidism.  Evidence 
received since the January 1953 rating decision primarily 
includes records revealing treatment for unrelated physical 
problems along with treatment for hyperthyroidism or Graves' 
disease.  The veteran is status post Graves' disease treated 
with irradiation Iodine 131; and he is totally euthyroid.  
The entirety of this evidence is not probative of the issue 
of service connection for Graves' disease.  It is noteworthy 
that treatment for hyperthyroidism has been considered 
previously, and treatment for other medical problems is not 
relevant.  It must be concluded that the evidence that has 
been received is both cumulative and redundant evidence.  
This evidence is not considered new for the purpose of 
reopening the veteran's claim of entitlement to service 
connection for Graves' disease.  The evidence does not bear 
directly and substantially upon the issue of service 
connection for Graves' disease, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  In this 
regard, the evidence that has been received, specifically 
clinical evidence of past and current treatment of Graves' 
disease and other unrelated medical data, is not "new and 
material evidence."  Further consideration of the veteran's 
claim based on the next steps of "well groundedness" and on 
the "merits", is unnecessary since there is no "new and 
material" evidence.


II.  PTSD

The veteran had military service during World War II and he 
was an evader of the Japanese government after the fall of 
Bataan in the Philippine Islands from 1942 to 1945.  

Service connection for PTSD was granted by the RO in May 
1952.  

In a June 1992 VA psychiatric examination, the veteran 
reported psychiatric symptoms of irritability, insomnia, 
nightmares of Japanese bombings and chases, exaggerated 
startle response, and the dislike of crowds and noises.  He 
was described as alert, oriented and cooperative.  He had 
difficulty with concentration and he was mildly depressed.  
There was no evidence of psychosis or cognitive impairment on 
an organic basis.  His memory was intact.  The diagnosis was 
PTSD.  

VA outpatient clinical records from 1992 through 1995 show 
that the veteran participated in prisoner of war (POW) and 
PTSD individual and group therapy.

A VA PTSD examination was performed in November 1995.  It was 
reported that the veteran was married. The veteran described 
hyperarousal symptoms including insomnia, exaggerated startle 
response, intolerance of high stimulation, and anxiousness.  
He used Temazepam which helped him sleep.  He had problems 
concentrating because of anxiety and distractibility.  He had 
intrusive recollections of war experiences and nightmares of 
being chased by Japanese which occurred three or four times 
per month.  He had survivor guilt.  The veteran attended 
group therapy on a monthly basis, and he benefited from the 
group bonding.  The veteran described social and occupational 
functioning.  He retired from work in 1978 due to 
distractibility, impaired concentration, and difficulty 
relating to others.  He was now more reclusive, and had 
little tolerance for interaction with others, and he was very 
socially isolated.  He spent most of his time watching 
television or listening to music.  Most of his socialization 
was with family members.  

The mental status examination report indicated that the 
veteran was alert, oriented, and cooperative.  He had great 
difficulty focusing and thinking, and he appeared to have 
repeated derailment and problems concentrating.  It was 
reported that his affect was slightly labile with periods of 
depression.  The veteran appeared to be high strung and spoke 
with pressured speech.  The examiner indicated that a 
psychotic disorder or cognitive impairment was not observed.  
The diagnostic assessment was PTSD.  

A VA follow-up PTSD examination was performed in October 
1998.  The veteran complained of increasing problems with his 
memory.  He was unable to concentrate or focus.  His 
comprehension had also decreased.  The veteran had become 
more depressed, felt like crying, and worried a great deal.  
His driving license was taken away in 1998 due to his memory 
problems.  It was reported that the veteran had had 
nightmares of combat experiences, but now he had more dreams 
about his family members.  The veteran's spouse stated that 
he had mistaken her for his own mother frequently.  
Reportedly the veteran had depression for a few hours then 
his mood returned to baseline.  He was unable to pursue 
normal activities such as gardening.  His motivation had 
decreased significantly.  The veteran was unable to describe 
his PTSD memories because his capacity to carry on a 
conversation was impaired.  

The mental status examination revealed that his affect was 
euthymic and his mood was described as depressed at times but 
not currently.  The veteran had great difficulty finding 
words.  He was frustrated comprehending questions asked of 
him.  He struggled when questioned about the date.  He was 
unable to state the names of his children.  His wife had to 
remind him that he had been retired as county surveyor for 
twenty years.  The examiner reported that the veteran had 
other memory impairments.  He commented that the veteran had 
a history of PTSD and presented with progressive dementia 
that had worsened over the previous year.  It was indicated 
that the symptomatology overrode his prior symptoms and made 
interviewing difficult.  It was reported that the veteran 
still had evidence of PTSD in that he was able to remember 
the conditions that he suffered as a refugee in the 
Philippines.  The diagnoses were:  Dementia, progressive, 
rule out Alzheimer's disease; PTSD.  It was indicated that 
the veteran's Global Assessment of Functioning (GAF) was 45; 
and 65 in the past year.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran is currently in receipt of a 10 percent 
disability evaluation for PTSD pursuant to Diagnostic Code 
9411.  It is important to note that during pendency of this 
claim new VA regulations were codified in 38 C.F.R. § 4.130, 
regarding evaluation of neuropsychiatric disabilities, that 
became effective November 7, 1996. When a law and regulation 
changes after a claim has been filed or reopened, but the 
administrative or judicial process has been completed, the 
version most favorable to an appellant applies unless 
Congress provided otherwise, or if permitted the Secretary to 
do otherwise and the Secretary does so. Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As a result of the regulations, the veteran is 
entitled to consideration under both the old and new 
regulations, whichever is most favorable to his claim.  

Under the old criteria, the criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), in effect through November 6, 
1996, a 10 percent disability evaluation for the veteran's 
service-connected PTSD requires emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  When the 
ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
warranted.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptablity that is "more than 
moderate but less than rather large.  VA O.G.C. Prec. Op. No. 
9-93 (Nov 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(c) (West 1991).  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996 (codified at 4.130), PTSD which is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication will be assigned a 10 percent evaluation.  A 30 
percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  

When there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is warranted.  38 C.F.R. § 4.130, Code 9411, 
effective November 7, 1996.  

The veteran essentially contends that his PTSD symptoms are 
far more disabling than the current 10 percent disability 
evaluation indicates.

In this case, the clinical evidence shows that the veteran 
has substantial psychiatric problems that clearly interfere 
with his social and industrial adaptability.  The clinical 
data also reveals that in addition to PTSD, the veteran has 
dementia which severely affects his mental faculties of 
comprehension and memory.  For instance in the recent past it 
was reported that the veteran lost his train of thought in 
mid-sentence and that he was unable to remember the names of 
his grandchildren.  His dementia is not a service connected 
disability.  Despite the effect that dementia has on the 
veteran's psychiatric state, the clinical data shows that he 
continues to experience PTSD symptoms.  In the October 1998 
VA psychiatric examination it was reported that even though 
his dementia was prominent, the veteran reported nightmares 
and dreams of his World War II experiences.  The veteran also 
has depression and anxiety symptoms that have not been 
totally disassociated from his service connected PTSD.  With 
respect to employment, the veteran has been retired from 
occupational endeavors for many years.  However, his social 
adaptability continues to be affected.  Although he 
apparently has a good relationship with his spouse and 
immediate family, in 1995 it was reported that he was 
reclusive, had little tolerance for others, and that he was 
very socially isolated.  

It is important to note that the benefit of the doubt 
standard, 38 U.S.C.A. § 5107(b), requires that after 
consideration of all the evidence and material of record, 
where there is an approximate balance of the positive and 
negative evidence, reasonable doubt is resolved in the 
veteran's favor.  In other words, only an approximate balance 
of the positive and negative evidence is required for a 
veteran to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this regard, regarding the current PTSD criteria for which 
the veteran was evaluated and the criteria necessary for an 
increased rating, it is apparent that the evidence in this 
case is at least is in relative equipoise and there is an 
approximate balance of the positive and negative evidence.  
Therefore, it must be concluded that the degree of PTSD 
symptomatology presented equates to definite disablement 
under the old criteria, and is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to related symptoms.  The 
Board is unable to conclude that the veteran's PTSD results 
in severe occupational and social impairment or occupational 
and social impairment with reduced reliability and 
productivity due to related symptoms.  

The preponderance of the evidence is in favor of the 
veteran's claim, and a 30 percent disability evaluation for 
PTSD is warranted.


ORDER

New and material evidence has not been received, and the 
claim to reopen service connection for Graves' disease is 
denied.

A 30 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

